                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

JAYME FLAWS,                                  )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )       Case No. 19-06140-CV-SJ-GAF
                                              )
AKAL SECURITY, INC.,                          )
                                              )
                       Defendant.             )

                                    ORDER TO SHOW CAUSE

       On May 21, 2020, Nevada Smith f/k/a Michael Buesgens (“Smith”) submitted a document

he entitled “Request Leave to File” on his own behalf, which the Court construes as a Motion for

Leave to Intervene pursuant to Rule 24 of the Federal Rules of Civil Procedure. 1 (Doc. # 20). At

the end of his Motion, Smith asks the Court to make “decisions” on a number of questions he

presents. (Id. at pp. 23-25). On their face, the questions presented do not relate to the allegations

contained in the Complaint. (Compare id. with Doc. # 1-2, pp. 4-22). The parties’ responses were

due on June 4, 2020. (Doc. # 20). To date, no response has been filed. (See Docket Sheet).

Accordingly, it is

       ORDERED that Plaintiff and Defendant show cause, on or before June 19, 2020, why the

Court should or should not grant Smith’s Motion for Leave to Intervene.

       IT IS FURTHER ORDERED that the Clerk of the Court mail a copy of this Order to Smith

at PO Box 294, Morristown, MN 55052.




1
 Attached to the document were over 100 pages of documents, which purportedly show Defendant
Akal Security, Inc. is misrepresenting itself in corporate disclosure statements. These documents
will not be filed in the case unless the Motion to intervene is granted.


          Case 5:19-cv-06140-GAF Document 21 Filed 06/08/20 Page 1 of 2
                                         s/ Gary A. Fenner
                                         GARY A. FENNER, JUDGE
                                         UNITED STATES DISTRICT COURT


DATED: June 8, 2020




                                     2

       Case 5:19-cv-06140-GAF Document 21 Filed 06/08/20 Page 2 of 2
